In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
BRYAN KITT,              *
                         *                         No. 17-1483V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: April 7, 2021
                         *
SECRETARY OF HEALTH      *                         Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                         brachial neuritis; spinal accessory
                         *                         neuropathy; shoulder injury related to
                         *                         vaccine administration (“SIRVA”).
             Respondent. *
******************** *

Edward Kraus, Law Offices of Chicago Kent, Chicago, IL, for Petitioner;
Claudia Gangi, United States Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On April 6, 2021, the parties filed a joint stipulation concerning the petition
for compensation filed by Bryan Kitt on October 10, 2017. Petitioner alleged that
the influenza (“flu”) vaccine he received on or about October 30, 2014, which is
contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), caused
him to suffer brachial neuritis and spinal accessory neuropathy, and/or in the
alternative, he sustained a Shoulder Injury Related to Vaccine Administration
(“SIRVA”). Petitioner further alleges that he suffered the residual effects of this
injury for more than six months. Petitioner represents that there has been no prior
award or settlement of a civil action for damages on his behalf as a result of his
condition.


       1 The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Respondent denies that petitioner sustained a SIRVA Table injury, and
denies the vaccines either caused petitioner’s alleged injury or any other injury,
and denies that his current condition is a sequelae of a vaccine-related injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $25,000.00 in the form of a check payable to
       petitioner. This amount represents compensation for all damages that
       would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment according to this decision and the attached
stipulation.2


       IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




       2  Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2